IN THE COURT OF APPEALS OF IOWA

                                     No. 18-0287
                               Filed October 10, 2018


IN THE INTEREST OF A.C.W.,
Minor Child,

M.W.,
        Petitioner-Appellee,

M.T.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Cerro Gordo County, DeDra L.

Schroeder, Judge.



        A biological father appeals the juvenile court decision terminating his

parental rights in a private termination action. AFFIRMED.



        Joseph G. Martin of Joseph G. Martin, PC, Cedar Falls, for appellant.

        Sarah A. Reindl of Reindl Law Firm, PLC, Mason City, for appellee.

        Mark A. Milder of Mark Milder Law Firm, Waverly, guardian ad litem for

minor child.



        Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                            2


TABOR, Judge.

       A biological father, Melvin, appeals the juvenile court order extinguishing

his parental relationship with five-year-old A.C.W. in this private termination action.

Melvin disputes the court’s finding he abandoned his son by failing to maintain

contact or pay support. Melvin also argues termination was not in A.C.W.’s best

interests. After reviewing the record anew, we reach the same conclusions as the

juvenile court.1 The facts support a finding of abandonment. Melvin only met

A.C.W. once and provided no support beyond a single Christmas present. We

also find ending Melvin’s rights advances the child’s welfare. For these reasons,

we affirm the termination order.

       I.      Facts and Prior Proceedings

       Our narrative begins in 2011 when Melvin had an intimate relationship with

Alecia. At the same time, Alecia had an intimate relationship with Monte. So when

Alecia learned she was pregnant, she was unsure which man was the father. In

May 2011, Alecia informed Melvin of her liaison with Monte. In response, Melvin

moved to Texas.       After moving away, Melvin had minimal contact with and

provided no financial support for A.C.W., despite knowing he might be the father.

       Alecia continued her relationship with Monte and told him she believed he

was the father.     When A.C.W. was born in February 2012, Monte signed a

voluntary recognition of parentage and his name appeared as the father on the




1
  We review private termination proceedings de novo. In re G.A., 826 N.W.2d 125, 127
(Iowa Ct. App. 2012). We defer to the factual findings of the juvenile court, particularly
those relating to witness credibility, but those findings do not bind us. In re R.K.B., 572
N.W.2d 600, 601 (Iowa 1998). Our primary concern is the best interests of the child. Iowa
Code § 600A.1 (2017); G.A., 826 N.W.2d at 127.
                                         3


birth certificate. But Alecia also notified Melvin when A.C.W. was born. Melvin

asserts Alecia told him a DNA test confirmed Monte was the child’s father. Alecia

denies making that statement. Melvin took no action to verify paternity.

       Alecia married Monte in March 2012, shortly after A.C.W.’s birth. One year

later, they had a child a child in common, B.W. Alecia described the boys as “pretty

tight,” noting their proximity in age.

       In 2016, Alecia and Monte’s relationship unraveled. In April that year, Alecia

contacted Melvin to tell him she believed he was A.C.W.’s biological father. Melvin

alleges he delayed attempts to establish a relationship with A.C.W. or to extend

financial support because Alecia told him to wait while she worked to improve her

marriage to Monte. But the marriage was unsalvageable. In September, Monte

petitioned to dissolve his marriage to Alecia. In her answer, Alecia admitted the

parties had two minor children—A.C.W. and B.W. In an order on temporary

matters, the district court placed the children in Monte’s physical care.

       DNA testing completed in April 2017 revealed Melvin was A.C.W.’s

biological father. The next month, Melvin petitioned to establish paternity, custody,

and support of the child. Two months later, Alecia petitioned to disestablish Monte

as the legal father of the child. In response, Monte petitioned to terminate Melvin’s

parental rights, claiming Melvin had abandoned A.C.W. as that term is defined in

Iowa Code section 600A.8(3).

       By the time of the termination hearing in January 2018, Melvin had been in

telephone contact with A.C.W. for about two and one-half months. He met the

child one time. The court had ordered the parties not to tell A.C.W. Melvin was his
                                         4


biological father, so they presented Melvin as a family friend. While Melvin gave

A.C.W. a Christmas present, he provided no financial support.

       The juvenile court determined Melvin abandoned the child under section

600A.8(3), reasoning:

              Despite having very good reason to believe that he may be
       the biological father of A.C.W., [Melvin] made no efforts to have any
       contact with A.C.W. whatsoever prior to November of 2017. [Melvin]
       did not even seek to intervene in these matters until May of 2017,
       over a year after he was affirmatively advised by Alecia in April of
       2016 that she believed that he may be the father of A.C.W. [Melvin]
       has not been prevented by [Monte] or [Alecia] from having contact
       with A.C.W.; [Melvin] simply has not requested any contact until
       November of 2017. [Melvin] has not offered or paid any financial
       assistance whatsoever for the care and support of A.C.W.

The court granted the request to terminate Melvin’s parental rights. The court also

found termination was in A.C.W.’s best interests, noting Melvin’s lack of

involvement in the child’s life and his willingness to step back and let Monte parent

the child. Melvin now appeals the juvenile court’s decision.

       II.    Abandonment

       Melvin claims Monte did not offer sufficient proof of abandonment. Melvin

blames his lack of contact with A.C.W. on Alecia’s insistence he was not the father.

He maintains he agreed to wait to connect with A.C.W. even after learning he might

be the father because Alecia said she wanted to save her marriage to Monte.

Melvin emphasizes he took steps to be involved in A.C.W.’s life after he received

the DNA results in April 2017. Melvin excuses his lack of financial assistance for

A.C.W. with the absence of any order to pay support. These protestations are not

convincing.
                                          5




       Section 600A.8(3)(b) provides:

              If the child is six months of age or older when the termination
       hearing is held, a parent is deemed to have abandoned the child
       unless the parent maintains substantial and continuous or repeated
       contact with the child as demonstrated by contribution toward
       support of the child of a reasonable amount, according to the parent’s
       means, and as demonstrated by any of the following:
              (1) Visiting the child at least monthly when physically and
       financially able to do so and when not prevented from doing so by
       the person having lawful custody of the child.
              (2) Regular communication with the child or with the person
       having the care or custody of the child, when physically and
       financially unable to visit the child or when prevented from visiting
       the child by the person having lawful custody of the child.
              (3) Openly living with the child for a period of six months within
       the one-year period immediately preceding the termination of
       parental rights hearing and during that period openly holding himself
       or herself out to be the parent of the child.

       The legislature defines abandonment as a father or mother “reject[ing] the

duties imposed by the parent-child relationship, . . . which may be evinced by the

person, while being able to do so, making no provision or making only a marginal

effort to provide for the support of the child or to communicate with the child.” Iowa

Code § 600A.2(19).

       We find clear and convincing evidence in the record showing Melvin

abandoned A.C.W. Although he was aware Alecia might be pregnant with his

child, he offered no financial support for her after he moved to Texas. And when

Alecia contacted him about the birth, he took no steps to confirm his paternity, to

initiate any contact with the child, or to support the child financially. The juvenile

court believed Melvin suspected he might be the father “but yet did nothing to

pursue the matter.”
                                             6


       Even after Alecia told Melvin she believed he might be the father, he

acceded to her request to delay establishing a relationship with the child. Melvin

finally became involved in the child’s life after receiving the DNA test results a year

later. By the time of the termination hearing, he had only met the child once and

provided no ongoing financial support.2

       Melvin made “only a marginal effort to provide for the support of the child or

to communicate with the child.”           See Iowa Code § 600A.2(19).             Melvin’s

explanations for waiting to engage with A.C.W. do not excuse his absence from

the child’s life. “An abandoned child is no less abandoned because the parent can

rationalize a reason for the abandonment.” In re M.M.S., 502 N.W.2d 4, 7 (Iowa

1993) (holding biological father “must be charged with some sense of involvement

on the basis of his encounter with [the mother] and his knowledge of her pregnancy

that followed, even notwithstanding rumors of another father”). The juvenile court

properly determined Melvin abandoned A.C.W. under section 600A.8(3).

        That statutory challenge decided, we turn to Melvin’s claim the juvenile

court violated his due process rights through its application of section 600A.8(3).

Melvin notes the court had not yet decided his paternity action at the time of the

termination hearing. He argues the court penalized him for failing to support a

child with whom he had no legal interest. Melvin first raised this issue in a post-

trial memorandum, and the juvenile court did not rule on it. But Melvin did not file




2
  On appeal, Melvin argues the juvenile court should have decided “the only reasonable
amount of support to be paid by [him] was $0.00.” At trial, Melvin did not testify he lacked
the resources to pay support.
                                                 7


a post-trial motion requesting a ruling on the issue. Melvin therefore failed to

preserve error. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002).

          III.    Best Interests

          After successfully proving abandonment, Monte still must show termination

of Melvin’s rights was in A.C.W.’s best interests. See In re W.W., 826 N.W.2d 706,

711 (Iowa Ct. App. 2012) (discussing best-interests requirement in section

600A.1).3 Melvin insists the child’s long-term best interests would be served by

knowing his biological father.

          Despite his insistence, Melvin did not “affirmatively assume the duties

encompassed by the role of being a parent.” See Iowa Code § 600A.1. He has

not provided financial support, demonstrated a continued interest in A.C.W., nor

maintained “a place of importance in the child’s life.” See id. As the juvenile court

noted, Melvin was content for many years with permitting Monte to fill the role of

A.C.W’s father. Melvin “demonstrated a willingness to stay completely outside [the

child’s] life, and let others provide for all [his] care, and develop the association

with [him] that he did not. This in time amounted to abandonment.” See M.M.S.,

502 N.W.2d at 7.

          When deciding if termination under chapter 600A is in the child’s best

interest, we also borrow the analytical framework described in Iowa Code


3
    Section 600A.1 provides:
          The best interest of a child requires that each biological parent affirmatively
          assume the duties encompassed by the role of being a parent. In
          determining whether a parent has affirmatively assumed the duties of a
          parent, the court shall consider, but is not limited to consideration of, the
          fulfillment of financial obligations, demonstration of continued interest in the
          child, demonstration of a genuine effort to maintain communication with the
          child, and demonstration of the establishment and maintenance of a place
          of importance in the child’s life.
                                        8

section 232.116(2). See In re A.H.B., 791 N.W.2d 687, 690 (Iowa 2010). That

framework emphasizes the child’s safety and physical, mental, and emotional

health. In re P.L., 778 N.W.2d 33, 37 (Iowa 2010) (citing Iowa Code § 232.116(2)).

Here, the evidence demonstrated remaining in Monte’s care was in A.C.W.’s best

interests. Monte has been a safe and stable parent for A.C.W. Staying with Monte

also allows A.C.W. to interact with his half-brother B.W. Monte established by

clear and convincing evidence that terminating Melvin’s parental rights serves

A.C.W.’s best interests.

      We affirm the decision of the juvenile court.

      AFFIRMED.